December 9, 2013 John Cash Accounting Branch Chief United States Securities and Exchange Commission Mail Stop 4631 Washington, D.C. 20549-7010 Re: Texas Industries, Inc. Form 10-K for Fiscal Year Ended May 31, 2013 Filed July 22, 2013 File No. 1-4887 Dear Mr. Cash: We have received your letter dated November 22, 2013.Given the timing of the Thanksgiving holiday and the end of our second fiscal quarter on November 30, 2013, we intend to complete our response no later than December 18, 2013. Sincerely, /s/ Kenneth R. Allen Kenneth R. Allen Vice President, Finance and Chief Financial Officer
